Case 2:20-cr-00083-Z-BR Document 197 Filed 02/24/21 p Paget ett —PagelD S22

S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT FILED

 

 

 

 

 

 

FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION
FEB 24 2001
UNITED STATES OF AMERICA §
§ CLERK, U8. DISTRICT COURT
Plaintiff, § mf
§ . Deputy
v. § 2:20-CR-83-Z-BR-(1)
§
ANGELITA BAEZA BARCLAY §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On February 8, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Angelita Baeza Barclay filed no objections to the Report and Recommendation within the fourteen-
day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters
of record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Angelita Baeza Barclay was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Angelita Baeza Barclay; and ADJUDGES Defendant Angelita Baeza Barclay guilty of
Count One of the Second Superseding Indictment in violation of 18 U.S.C. § 1955. Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, February 24 2021. Hiflimi —

 

HEW J. KACSMARYK
TED STATES DISTRICT JUDGE

 
